DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 is currently written as dependent from claim 7. Claim 7 will be treated as dependent from claim 1 as intended by applicant.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the thong 255 attached to first cut-out side 245 and extending towards a second cut-out side 250 of cut-out 235 and a first thong end of thong 255 may extend from first cut-out 245 towards the second side 250 of cut-out 235 as described in the specification.  The structural relationship of the thong 255 relative to the glove and strap is not clear. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant 
Figure 1 should be labelled as “Prior Art”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-13 are rejected under 35 U.S.C. 102a(1) as being anticipated by Latina (U.S. 4,651,345). Latina discloses the invention as claimed. Latina teaches a glove comprising a front panel 3 and a back panel 5, the front panel and the back panel each having a top portion and first and second side portions (see Figure 1), the front panel 3 and the back panel 5 being affixed to each other by a fastener (see laces at top as known in the baseball glove art construction) at their respective top portions, first side portions, and said second side portions (see binding 15), said front panel and back panel not being connected at respective bottom portions thereof, forming an opening 9 there between; a strap 19 extending from the back panel 5 across at least a portion of the opening 9, the strap 19 including an elastically deformable portion 23; and wherein the opening selectively increases and decreases in width as the elastically deformable portion of the strap expands and contracts. The strap may be adjusted via hook and loop 31,33 for modifying the opening 9 to increase or decrease in width. . 
For claims 10, 11, and 13, Latina teaches a glove 1 comprising a front panel 3 and a back panel 5, the front panel and the back panel each having a top portion and first and second side portions (see Fig.1), the front panel and the back panel being affixed to each other by a fastener at their respective top portions (lacing as in Fig.1), first side portions, and said second side portions, said front panel and back panel not being connected at respective bottom portions thereof, forming an opening there between; a strap extending across at least a portion of the opening; and the strap being capable of selectively expanding and contracting. The glove 1 includes a tension adjusting mechanism (hook and loop) for adjusting a width of the opening and the strap 19 has a shape memory effect in that includes elastic portion 23 and therefore is capable of expanding and contracting to its original length.
For claim 12, the strap is made up of a thong and an elastic band.
Claims 14, and 18-20 are rejected under 35 U.S.C. 102a(1) as being anticipated by Iacono (U.S. 9,302,171). Iacono discloses the invention as claimed. Iacono teaches a glove 1 comprising a front panel and a back panel, the front panel 2 and the back panel 3 each having a top portion and first and second side portions, the front panel and the back panel being affixed to each other by a fastener 16 at their respective top portions, first side portions, and said second side portions (top portions of fingers 21-23 also include stitching as in col.4, lines 40-48), said front panel and back panel not being connected at  by slit 38 and extending below wrist portion), a thong 30 and an elastic band 35, the thong and elastic band being adjacent to and abutting each other, the elastic band being capable of selectively expanding and contracting, and wherein the thong and elastic band extends across at least a portion of the opening. Iacono teaches the elastic band 35 has a shape memory effect in that is may expand and contract to its original length. The glove includes a tension adjusting mechanism (hook and loop 42) for adjusting the size of the opening. At least one of the elastic band 35 and thong 30 further comprises an inelastic material (thong 30 is leather).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Latina ivo Greenberg (U.S. 4,991,234). Latina discloses the invention substantially as claimed. However, Latina doesn’t teach at least one of the elastic band and the thong is at least partially made of a knit material or is at least partially made of a mesh-like material or is at least partially made of a breathable material. Greenberg teaches a wrist strap 10 that can be made of knitted fabric which is also considered as mesh-like and breathable in that it would be breathable at least through spaces between the yarns. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Latina to form at least one of the elastic band and the thong to be at least partially made of a knit material and at least partially made of a mesh-like material and at least partially made of a breathable material in that Greenberg teaches this wrist band structure is known in the art such that forming the elastic band or thong is expected from a knit or mesh-like material is expected to provide a flexible and breathable elastic band or thong.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Iacono in view of Greenberg (U.S. 4,991,234). Iacono discloses the invention substantially as claimed. However, Iacono doesn’t teach at least one of the elastic band and the thong is at least partially made of a knit material or is at least partially made of a mesh-like material or is at least partially made of a breathable material. Greenberg teaches a wrist strap 10 that can be made of knitted fabric which is also considered as mesh-like and breathable in that it would be breathable at least through spaces between the yarns. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Iacono to form at least one of the elastic band and the thong to be at least partially made of a knit material and at least partially made of a mesh-like material and at least partially made of a breathable material in that Greenberg teaches this wrist band structure is known in the art such that forming the elastic band or thong is expected from a knit or mesh-like material is expected to provide a flexible and breathable elastic band or thong. 

Conclusion

questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732